Citation Nr: 0909163	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  08-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for vertigo due to 
vertebro-vascular ischemia and aneurysm of the middle 
cerebral artery (MCA), including as secondary to the service-
connected shrapnel wound injury to the scalp.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, granddaughter, and caretaker


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.  He is the recipient of the Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for vertigo due to vertebro-vascular ischemia and 
aneurysm of the middle cerebral artery (MCA), previously 
claimed as mobility coordination.  The Board notes that 
during the course of the appeal, the Veteran's claims file 
was temporarily brokered to the San Diego, California, VA 
Regional Office.  

In May 2008, the Veteran testified at a personal hearing 
before the Veterans Law Judge.  A copy of the transcript is 
of record.  During the hearing, the Veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2008).  

In August 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  There is no competent evidence of a nexus between the 
Veteran's vertigo due to vertebro-vascular ischemia and 
aneurysm of the MCA and service, including the service-
connected shrapnel wound injury to the scalp.  
CONCLUSION OF LAW

Vertigo due to vertebro-vascular ischemia and aneurysm of the 
middle cerebral artery (MCA) was not incurred in or 
aggravated by the Veteran's active military service, nor is 
it secondary to the service-connected shrapnel wound injury 
to the scalp.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have 
generally been satisfied by the October 2006 letter sent to 
the Veteran.  In the letter, the Veteran was informed of the 
evidence necessary to substantiate the claim for service 
connection caused by a service-connected condition.  The 
letter informed the Veteran that he must show evidence of the 
claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.  
Although the notice did not particularly emphasize the direct 
service connection aspect of the claim, the Veteran and his 
representative clearly demonstrated the elements required for 
such benefit during the personal hearing in May 2008.  
Further, the claim was subsequently readjudicated in November 
2007 and December 2008 statement and supplemental statement 
of the case, following the provision of notice.  Thus, no 
fundamental unfairness is shown as a result of any defect of 
notification.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim. Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, 
the October 2006 letter to the Veteran included the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records dated 
September 1956 to September 2008, and private treatment 
records from June 2000 to November 2007.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for a vertigo due to vertebro-vascular ischemia and aneurysm 
of the MCA, claimed as secondary to the service-connected 
shrapnel wound injury to the scalp, the Board finds that VA 
was not under an obligation to provide an examination, as 
such is not necessary to make a decision on the claim.  
Specifically, under the statute, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. § 
5103A(d).

Here, the evidence does not indicate that the Veteran has 
vertigo which may be associated with his active service or 
his service-connected shrapnel wound disability.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the RO 
informed the Veteran that of the need for competent medical 
evidence that demonstrated that relationship that he was 
claiming.  The Veteran has not provided such evidence or 
indicated where such evidence may be found.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no probative evidence of the Veteran's 
disability relating to his service-connected disability or 
his active military service.  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran contends that his vertigo originated during his 
military service after he incurred a shrapnel injury to his 
scalp.  He asserts that his vertigo due to vertebro-vascular 
ischemia and aneurysm of the MCA is attributable to his 
service-connected shrapnel injury to the scalp, and service 
connection is warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for 90 days or more 
during a period of war and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  The new regulation appears to 
place additional evidentiary burdens on claimants seeking 
service connection based on aggravation, specifically, in 
terms of establishing a baseline level of disability for the 
non-service-connected condition prior to the aggravation.  
Because the new law appears more restrictive than the old, 
and because the Veteran's appeal was already pending when the 
new provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the claim of service connection on a secondary basis, 
the Veteran has a current diagnosis of vertigo as noted in VA 
outpatient treatment records from January 2007 to September 
2008.  In addition, service connection is in effect for 
shrapnel wound injury to the scalp, rated as 0 percent 
disabling since April 1956.  Therefore, the first two 
elements cited above are accordingly satisfied.  
Significantly, the remaining element is not met, and service 
connection on a secondary basis is not in order.  That is, 
the competent and probative medical evidence does not show a 
nexus between the Veteran's vertigo and his service connected 
shrapnel wound injury to the scalp.  

Indeed, the post service treatment records reflect complaints 
and treatment for vertigo.  Beginning in January 2004, VA 
outpatient treatment records report complaints of dizziness 
and nausea.  The January 2004 VA outpatient treatment note 
states that the symptoms started approximately three weeks 
ago when he felt his "surroundings spinning around him."  
The Veteran was admitted to the local VA facility for 
evaluation of his vertigo.  Magnetic Resonance Imaging (MRI) 
testing revealed a one month old, subacute left frontal 
stroke.  It was noted that the Veteran would be 
symptomatically treated for benign positional vertigo.  In 
March 2006, the Veteran was again hospitalized at his local 
VA facility for complaints of dizziness.  MRI testing of the 
brain, head, and neck reflected a mild narrowing of the right 
middle cerebral artery and bilateral posterior cerebral 
arteries, along with a prominent bend of the right distal M1 
segment, which was noted as a possible small aneurysm.  A 
computerized tomography (CT) angio confirmed the presence of 
a possible aneurysm.  The Veteran was diagnosed with benign 
positional vertigo.  

The vertigo continued in April 2006 when the Veteran 
underwent an audiological evaluation, and in June 2006, he 
reported ongoing vertigo that is precipitated when standing.  
In June 2006, VA physicians assessed the Veteran with 
vertebro-basilar ischemia and an aneurysm of the right MCA.  
In July 2006, the Veteran visited a private medical facility 
for his episodic vertigo.  In the July 2006 private medical 
statement, the physician noted that the Veteran's symptoms 
began in early March when he had "two back to back 
attacks."  Since the two episodes, his vertigo has worsened.  
More recently, VA outpatient treatment records from January 
2007 to September 2008 continue to show complaints of 
persistent vertigo, worsened by bending over or standing.  

While VA outpatient treatment records and private medical 
records are currently replete with complaints and treatment 
for vertigo, no physician of record has stated or even 
suggested that the Veteran's vertigo is related to his 
service-connected shrapnel wound injury to the scalp.  Thus, 
with no competent and probative medical evidence indicating 
that the Veteran's vertigo is causally related to his 
service-connected shrapnel wound injury to the scalp, the 
claim for service connection on a secondary basis must be 
denied.

The Veteran contends that his symptoms of vertigo began in 
active service with the scalp injury, thereby claiming 
service connection on a direct basis, as due to an injury or 
disease incurred in active service.  Unfortunately, the Board 
notes that service connection on a direct basis is not 
warranted in this case.  Again, there is no competent 
evidence of record showing that the Veteran's vertigo was 
incurred in, or is causally related to, service.  The service 
treatment records reveal no complaints, treatment, or 
findings related to vertigo or the underlying vertebro-
vascular ischemia and aneurysm of the MCA.  As noted, the 
first time the Veteran is shown to have vertigo is in January 
2004, which the Board notes is many years after the Veteran 
separated from service.  There is no corroborating evidence 
of continuity of symptomatology from the time the Veteran 
separated from service until approximately 2004.  See 38 
C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Additionally, service connection may not be 
presumed under 38 C.F.R. § 3.307 in light of the absence of 
any pertinent findings of vascular disease within a year 
after service discharge.     

In a July 2006 private medical statement, Dr. HB noted that 
the Veteran gave a poor history of head injury with shrapnel 
while serving in Korea.  However, this history was not 
further related to the subsequent medical findings.  As such, 
it is not probative of a nexus to service or service-
connected disability.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence").  
 
Finally, the Board has considered the Veteran's own 
statements of record as well as his testimony and that of his 
spouse during the May 2008 hearing, asserting that his 
vertigo disability is related to his service-connected 
shrapnel wound injury to the scalp.  With respect to his 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Although the Veteran has asserted that he believes that his 
vertigo due to vertebro-vascular ischemia and aneurysm of the 
MCA is the result of his service, to include residuals of his 
service-connected shrapnel wound injury to the scalp, he has 
not been shown to have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  Thus, his appellate 
assertions, which are inconsistent with the competent and 
credible evidence of record, are of little or no probative 
value.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Thus, 
while the lay assertions have been considered, they do not 
outweigh the medical evidence of record, which does not tend 
to show a relationship between the current vertigo disorder 
and service in any way.  The extensive competent and 
probative medical evidence lacks such necessary link.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
vertigo due to vertebro-vascular ischemia and aneurysm of the 
middle cerebral artery (MCA), including as secondary to the 
service-connected shrapnel wound injury to the scalp, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55




ORDER

Entitlement to service connection for vertigo due to 
vertebro-vascular ischemia and aneurysm of the middle 
cerebral artery (MCA), including as secondary to the service-
connected shrapnel wound injury to the scalp is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


